Exhibit 10.3

 

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”), dated February 16, 2012, is between Tuesday Morning Corporation, a
Delaware corporation (the “Company”), and Kathleen Mason (“Executive”).

 

WHEREAS, the Company and Executive entered into an amended and restated
employment agreement dated September 29, 2008, as amended (the “Employment
Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       The first sentence of Paragraph 3(a) of
the Employment Agreement is hereby amended to read as follows in its entirety:

 

“(a) Effective as of November 1, 2011, and until Executive’s employment with the
Company is terminated as provided in paragraph 4 hereof (the “Employment
Period”), Executive’s base salary shall be $800,000 per annum or such other rate
as the Compensation Committee of the Board (the “Compensation Committee”) may
designate from time to time (the “Base Salary”), payable in regular installments
in accordance with the Company’s general payroll practices and subject to
customary withholding.”

 

2.                                       The last two sentences of Paragraph
3(b) of the Employment Agreement are hereby deleted in their entirety, and
Executive shall be entitled to receive Additional Compensation for years ending
on or after June 30, 2012 as set forth in the Employment Agreement as amended by
this Second Amendment.

 

3.                                       A new Paragraph 3(f) of the Employment
Agreement is hereby added to read as following in its entirety:

 

“(f) In connection with her employment under this Agreement, on February 16,
2012 Executive shall be granted by the Company under the 2008 Plan a combination
of a stock option intended to be an incentive stock option (a “Second Amendment
ISO”) under the Code and a nonqualified stock option (together with such Second
Amendment ISO, the “Second Amendment Options”) covering, in the aggregate,
200,000 shares of the Common Stock, with the allocation between the number of
shares subject to a Second

 

1

--------------------------------------------------------------------------------


 

Amendment ISO and the number of shares subject to the remainder of such Second
Amendment Options to be determined by the Compensation Committee on the date of
grant, with the goal of maximizing the number of shares subject to the Second
Amendment ISO as the Compensation Committee may deem reasonably acceptable under
applicable laws and regulations.  The exercise price per share of the Second
Amendment Options will be the fair market value of a share of the Common Stock
on the date of grant, as determined in accordance with the 2008 Plan.  The
Second Amendment Options will vest ratably on a daily basis over three years
beginning on the date of grant, and the Second Amendment Options will have a
general term of ten years beginning on the date of grant.  In the event that
Executive’s employment hereunder is terminated by the Company without “Cause” or
by her with “Good Reason” (as each such term is defined below), (i) the Second
Amendment Options which are then vested will continue to be exercisable until
the end of their original general terms, and (ii) of the Second Amendment
Options which are not then vested, an amount equal to one more year’s vesting
will vest and become exercisable upon such termination and continue to be
exercisable until the end of their original general terms.  Executive
understands that exercising a Second Amendment ISO after termination of her
employment may affect its status under the Code and that the qualification of
the Second Amendment ISO under the Code is subject in part to Executive
complying with the applicable provisions thereof.”

 

4.                                       A new Paragraph 3(g) of the Employment
Agreement is hereby added to read as following in its entirety:

 

“(g) In connection with her employment under this Agreement, on February 16,
2012 (the “Grant Date”), Executive shall be granted by the Company under the
2008 Plan: (1) a performance unit award consisting of up to a maximum of
$800,000 in cash upon the terms and subject to the conditions as substantially
set forth in the Form of Performance Unit Award Agreement attached hereto as
Annex A, and (2) a performance stock award consisting of up to a maximum of
100,000 shares of performance stock upon the terms and subject to the conditions
as substantially set forth in the Form of Performance Stock Award Agreement
attached hereto as Annex B.

 

5.                                       Capitalized terms used in this Second
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Employment Agreement.

 

6.                                       This Second Amendment may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

7.                                       Any references to the Employment
Agreement in any other document shall be deemed to mean the Employment
Agreement, as amended by this Second Amendment.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date set forth above.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name: Stephanie Bowman

 

Title:  Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

/s/ Kathleen Mason

 

KATHLEEN MASON

 

3

--------------------------------------------------------------------------------


 

Annex A

 

Form of Performance Unit Award Agreement

 

[To be attached.]

 

4

--------------------------------------------------------------------------------


 

Annex B

 

Form of Performance Stock Award Agreement

 

[To be attached.]

 

5

--------------------------------------------------------------------------------